IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               January 8, 2008
                               No. 06-11404
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

GARY DALE STANLEY, JR

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:05-CR-269-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
     Gary Dale Stanley Jr. appeals his 600-month sentence for his convictions
of two counts of carjacking; one count of using, carrying, and brandishing a
firearm during and in relation to a crime of violence; one count of felon in
possession of a firearm; two counts of tampering with a victim; and two counts
of conspiracy to tamper with a victim. He argues that the district court’s
imposition of an upward departure and the extent of the departure is
unreasonable.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11404

      Because the district court departed upwardly pursuant to U.S.S.G.
§§ 4A1.3 and 5K2.0, Stanley received a guidelines sentence. See United States
v. Smith, 440 F.3d 704, 707 (5th Cir. 2006). We review the decision to depart
upwardly and the extent of the departure for abuse of discretion, ultimately
determining whether the sentence is reasonable under 18 U.S.C. § 3553(a).
United States v. Rajwani, 476 F.3d 243, 248-50 (5th Cir.), modified on other
grounds, 479 F.3d 904 (5th Cir. 2007). An upward departure is not an abuse of
discretion when the departure 1) advances the objectives set forth in
§ 3553(a)(2); 2) is authorized by § 3553(b); and 3) is justified by the facts of the
case. Id. at 249-50.
      The district court did not abuse its discretion in upwardly departing from
the advisory guidelines range. Its reasons for departing advanced the objectives
of § 3553(a)(2), including the need for the sentence imposed to reflect the
seriousness of the offenses, the need to promote respect for the law, and the need
to protect the public from future crimes by Stanley. The district court’s decision
also was based on circumstances that take Stanley’s convictions “outside the
heartland” of cases under the applicable guideline provisions and was justified
by the facts of the case. Stanley’s offense conduct affected multiple persons other
than the identified victims, and his conduct relative to those persons was not
adequately accounted for in the advisory guidelines range. Stanley recklessly
engaged in high-speed flights from police through school and residential areas,
including passing school busses and driving through a school playground.
Stanley has a history of similar criminal conduct and has been undeterred from
engaging in criminal conduct by probation and imprisonment. See id.
      A consecutive sentence of 84 months of imprisonment was statutorily
required for Stanley’s conviction for brandishing a firearm during and in relation
to a crime of violence.    The advisory guidelines range for Stanley’s other
convictions was 262 to 327 months of imprisonment.             The degree of the
departure and the ultimate sentence are not unreasonable in light of the

                                         2
                                No. 06-11404

seriousness of Stanley’s conduct, his past criminal conduct, and the
overwhelming indication that he was inclined to return to a similar course of
behavior. See United States v. Ashburn, 38 F.3d 803, 810 (5th Cir. 1994) (en
banc).
     The judgment of the district court is AFFIRMED.




                                     3